Citation Nr: 0826553	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970, September 1971 to September 1974, November 1990 to July 
1991, and from November 1991 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2004, a statement of the case was issued in 
March 2005, and a substantive appeal was received in May 
2005.  

The veteran testified at a hearing before the Board in June 
2008.  


FINDINGS OF FACT

1.  One of the veteran's claimed Vietnam stressors has been 
corroborated. 

2.  There is a medical diagnosis of PTSD related to claimed 
Vietnam stressors, including the corroborated stressor. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's DD Forms 214 reflect that he served 
during the Vietnam Era and Persian Gulf War as a combat 
engineer and fighting vehicle infantryman and received 
several decorations; however, the record does not reflect any 
combat decorations.  Further, there is nothing in the 
veteran's service medical records to show combat.  

As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service personnel records reflect that the veteran served in 
Vietnam with Company A of the 31st Engineer Battalion from 
March 28, 1969 to March 12, 1970.  

A stressor verification statement received in September 2003 
reflects that the veteran stated that he was in country for 
about three days before he was shipped out to Phouc Vinh.  He 
stated that he was exposed to incoming fire and witnessed 
people getting injured.  He reported several other incidents 
in which he witnessed people getting injured or killed, 
although he did not provide the dates, names, or locations 
for these incidents.  

The veteran underwent a VA examination in February 2004.  He 
reported witnessing combat in Vietnam from 1969 to 1970.  He 
reported experiencing traumatic events, including exposure to 
mortar fire, witnessing the ambushing of a truck during a 
convoy causing death or injury to several people, and 
witnessing a fellow serviceman step on a mine and get blown 
up.  He reported persistently re-experiencing the traumatic 
events, including intrusive memories approximately 4 times 
per week; nightmares approximately 3 times per month; 
flashbacks described as "almost daily;" and anxiety when 
exposed to the parts of trauma, such as automobile wrecks, 
dogs barking at night, or killed animals in the road.  He 
reported persistent avoidance of stimuli associated with 
Vietnam, including avoiding thoughts and feelings associated 
with Vietnam; avoiding activities or situations that reminded 
him of Vietnam, such as reunions, the History Channel, 
documentaries, wrecks, war movies, violence on television, 
and arguments; decreased activities, in that he avoids going 
out and avoids people; feeling detached and separated from 
others; and being unable to show feelings.  He reported 
persistent symptoms of increased arousal, including trouble 
falling and staying asleep and spending the night walking in 
the house and peeping out the windows; irritability and 
anger; trouble concentrating; hypervigilance, in that he sits 
in the corner of the restaurant to keep his back protected; 
and exaggerated startled response, in that he is so easily 
startled that often he does not sleep in the same room with 
his wife.  

Upon mental status examination, the veteran appeared casually 
groomed and appeared his stated age.  He was pleasant and 
cooperative with the interview.  Eye contact was 
"sporadic," ranging from poor to good.  He spoke at a slow 
rate with low volume and occasional stuttered articulation.  
His mood was one of "worthlessness."  Affect was somewhat 
blunted and occasionally intense.  Thought process was goal 
directed and coherent.  He reported questionable paranoia, 
but reported that he occasionally had auditory 
hallucinations.  He denied any command hallucinations.  He 
reported occasional suicidal ideation but denied any plans.  
He denied homicidal ideation or plans, as well as ideas or 
plans to harm others.  The examiner diagnosed PTSD.  

A reply from the Armed Services Center for Unit Research 
received in May 2006 reflects that the Daily Staff Journal 
submitted by the 31st Engineer Battalion stated that Company 
A received 3 rounds of 107 millimeter rocket fire in the 
Headquarters area on March 30, 1969, resulting in five 
enlisted men being slightly wounded.  The reply also stated 
that the only death from Company A in 1970 was due to 
disease/illness, and occurred after the veteran departed the 
unit and Vietnam.  

Even though the May 2006 reply does not specifically verify 
all the stressors alleged by the veteran, the Board must 
determine whether he was exposed to the alleged stressors.  
In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Court went on to note 
that 38 C.F.R. § 3.304(f) only requires credible supporting 
evidence that the claimed stressor occurred.  Corroboration 
of a veteran's personal participation is not required.  In 
view of the Court's holding and the May 2006 reply that 
Company A of the 31st Engineer Battalion, of which the 
veteran was a member, received 3 rounds of 107 millimeter 
rocket fire in the Headquarters area on March 30, 1969, 
resulting in five enlisted men being slightly wounded, the 
Board finds that at least one of the veteran's claimed 
stressors has been verified.  The VA examination diagnosis of 
PTSD appears to have been based on several of the claimed 
stressors, including the one that has now been corroborated.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection for PTSD is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


